Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority Date
The instant application is a Continuation-in-part of parent application 16/470,335.  The claims of the instant application are not described or enabled by the originally filed parent specification. As such, the priority date of claims 1-10 for prior art purposes is May 20, 2022.  

Objections to the Drawings
Figures 1a-e and 2a-c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites 3D printing a first model.  This is improper antecedent basis because the term first model was previously introduced two lines earlier.  The claim also recites 3D printing a second model which has the same issue.  Fixing this issue will also require amendments to claim 4 
Claim 5 recites the casting steps or molding steps comprise vacuum pressure casting, counter-gravity casting, an investment casting process, lost foam casting, and lost wax casting.  This feature is indefinite for several reasons.  One, it is unclear if all the casting steps from claim 1 must be performed with the same casting process from the list, or if different processes can be used for different casting steps.  Second, the claim as written implies that all five processes must be used, which examiner does not believe was intentional.  The claim should replace the word and with ‘or.’
Claim 7 recites casting printing steps.  No such term was previously introduced.  The word printing should be deleted.
All other claims are rejected based on their dependence.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art teaches using a milling technique to create models used to then make mold dies, in the same manner as claim 1.  It would have been obvious to replace such milled models with additively manufactured models because GB 2515773 to Smith teaches that additive manufacturing was a known fabrication technique in the disc refiner arts.  But the prior art does not teach or suggest using AM to create a first model, creating a mold from this model, molding an inner die part, and then combining this inner die part with a second additively manufactured model to create the final die mold half.  These extra steps allow the creation of more sophisticated mold shapes and represent a patentable improvement over the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.